Citation Nr: 1713280	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  08-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for left lower extremity varicose veins, for the period prior to June 23, 2016.

2.  Entitlement to an evaluation in excess of 40 percent for right lower extremity varicose veins, for the period prior to June 23, 2016.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In a July 2009 rating decision, the agency of original jurisdiction (AOJ) increased both disability ratings from 10 percent to 40 percent, effective July 17, 2003, the date of receipt of the Veteran's claim.  Moreover, in a July 2016 rating decision, the AOJ awarded 100 percent evaluations for each leg, effective June 23, 2016.  However, as these grants do not represent total grants of the benefits sought on appeal for period prior to July 23, 2016 when 100 percent evaluations are in effect, the claims for increase for the period prior to July 23, 2016 remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The issues as stated above have been recharacterized to reflect the period considered herein.

In an August 2009 VA Form 9, the Veteran requested a hearing before the Board at a local VA office.  In July 2014, the Veteran received notice that his Board hearing was scheduled for September 2014.  In July 2014, the Veteran submitted confirmation that he would attend the scheduled hearing.  However, the Veteran failed to attend his September 2014 hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2016).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

As explained in the January 2015 Board remand, when a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to total disability rating based on individual unemployability (TDIU), if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed a claim for a TDIU on August 25, 2010 and stated that the combination of his service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  However, in a September 2011 rating decision, the RO granted a 100 percent disability rating for posttraumatic stress disorder, effective August 25, 2010.  The September 2011 rating decision also granted special monthly compensation (SMC) based on housebound criteria from August 25, 2010.  Specifically, the RO noted that the Veteran's PTSD was evaluated as 100 percent disabling and, combined with other disabilities independently evaluated as at least 60 percent, the Veteran was entitled to housebound benefits.  As such, the RO noted that the Veteran's TDIU claim was rendered moot. 

VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294   (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent disabling.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Because a total rating is in effect for a service-connected disorder and SMC has been awarded at the housebound rate, the TDIU issue is moot.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to June 23, 2016, varicose veins of the left lower extremity were manifested by chronic edema, stasis discoloration, and pain.

2.  For the period prior to June 23, 2016, varicose veins of the right lower extremity were manifested by chronic edema, stasis discoloration, and pain.

CONCLUSIONS OF LAW

1.  For the period prior to June 23, 2016, the criteria for an evaluation in excess of 40 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).

2.  For the period prior to June 23, 2016, the criteria for an evaluation in excess of 40 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

A July 2003 letter explained the evidence necessary to reopen a previously denied claim.  A January 2004 letter explained the evidence necessary to support a claim of entitlement to service connection.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  

In June 2007, the Board reopened the Veteran's claims and remanded the issues for adjudication of the merits of the claims.  In November 2007, the AOJ granted service connection.  A letter in November 2007 advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  The Board acknowledges that the November 2007 notice letter was sent subsequent to the adjudication of the claim from which this appeal arises; however, the Board finds that there was no prejudice as the issue decided herein was subsequently readjudicated in July 2009 statement of the case (SOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the electronic claims file.  VA examinations have been conducted, and the Board finds that they are adequate for the purpose of deciding relevant claims, as they were performed by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings and conclusions.    

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's varicose veins are evaluated pursuant to 38 C.F.R. § 4.104, diagnostic code 7120.  Under that criteria, a 40 percent rating is assigned where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrant a 60 percent rating.  A 100 percent rating is assigned where there is massive board-like edema with constant pain at rest.  These ratings are assigned for each leg individually; where both legs are involved, the ratings should then be combined.  38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7120 (2016).

A May 2003 record from Surgical Associates indicates that the Veteran had moderate to severe varicose veins in the lower extremities with stasis dermatitis.  The provider noted that there were no stasis ulcers.  He indicated that there was 1+ edema.  Pedal pulses were palpable.   

A private medical record dated in May 2003 indicates that the Veteran had experienced chronic progressive venous insufficiency for years.  The provider noted that the Veteran had severe symptoms in both legs, markedly more so on the right.  He noted extreme aching and heaviness, in addition to significant burning and stinging along the distribution of the large varicosity in the right leg.  The Veteran endorsed bilateral nocturnal calf cramping and significant itching on the right around the large varicosities.  He related that for the past several years, he had experienced chronic swelling of the right foot and ankle, with the right calf always remaining larger than the left.  He denied undergoing previous evaluation or treatment.  He denied complications such as phlebitis or blood clots.  Physical examination revealed extensive large bulging varicosities about the right leg, with their visible origin at the lower inner aspect of the right thigh and traveling down the inner aspect of the calf and branching diffusely and involving the entire lower right ankle area.  There was some brawny discoloration bilaterally, more so on the right.  The right calf measured one inch larger than the left due to chronic edema.  There were several punctate protruding varicosities about the left medial calf area.  Doppler ultrasound revealed extensive bilateral saphenofemoral junction and greater saphenous vein reflux.  There was also loud sustained reflux at the right saphenopopliteal junction and along the distribution of the lesser saphenous vein.  The Veteran underwent endovenous laser ablation therapy (EVLT) in July and August 2003.  His condition was subsequently noted to have improved.

VA records show that the Veteran was enrolled in primary care in July 2005.  At that time, a history of peripheral vascular disease was noted.  The Veteran reported having undergone vein surgery in 2003.  Examination of the extremities revealed no swelling in the ankles.  Spider varicosities were noted.  

An August 2005 VA physical therapy record reflects findings of moderate right leg edema distal to the right knee with pitting.  

On VA examination in July 2007, the Veteran's history was reviewed.  He reported dull, aching pain with heaviness of both legs associated with fatigue.  He noted that the condition was aggravated by standing and walking.  He endorsed bilateral pain at night.  Physical examination revealed tortuous, dilated, elongated veins.  They were nontender and extended from the medial anterior surfaces of the thighs to the medial anterior surfaces bilaterally.  The examiner indicated that there was no eczematous changes or any ulceration noted.

Private medical records reflect that the Veteran was seen in January 2008 for evaluation.  His history was discussed.  He related that he had not been evaluated for his varicose veins by VA.  Physical examination revealed extensive bilateral large protruding tortuous varicosities, worse in the right leg.  The varicosities ranged from six to ten millimeters in diameter.  There were focal areas of stasis dermatitis and brawny discoloration about the distal lower extremities, especially in the calves.  Pedal pulses were 2+.  There was obvious chronic edema bilaterally, worse on the right.  There was pitting edema to the knee on the right.  
The Veteran underwent EVLT of the bilateral lesser saphenous veins in January 2008 and of the greater saphenous veins in February 2008.  Subsequently, improvement was noted.  

An April 2008 VA primary care record indicates that there was no edema of the lower extremities.  

On VA examination in March 2009, the Veteran's history was reviewed.  He reported constant severe pain in his legs.  He also endorsed heaviness, swelling, and cramping.  He indicated that he had pain at rest, and that it was constant.  He also endorsed aching, fatigue, throbbing, and a heavy feeling after prolonged walking or standing.  He denied relief with elevation or compression hose.  The examiner noted that there was no skin discoloration or ulceration.  He described bilateral large protruding tortuous varicosities.  There were large protruding varicosities about the bilateral mid to distal inner thigh areas and medial calf areas.  There were focal areas of stasis dermatitis and brawny discoloration, particularly in the lower half of the lower extremities.  There was 2+ pitting edema bilaterally.  There was no ulceration, and the examiner noted that the edema was not massive.  

An August 2009 report from the Veteran's vascular surgeon notes a years' long history of severe chronic pitting edema, worse on the right.  The provider indicated that even using diuretic therapy, the Veteran continued to have heaviness and aching, as well as progressive edema and stasis dermatitis.      

On VA general medical examination in January 2011, the Veteran's history was reviewed.  He reported bilateral leg pain, heaviness, and fatigue.  He endorsed tingling and numbness of both legs and feet.  He reported that prolonged standing or walking aggravated his condition.  He noted that elevation of his feet helped to some extent, but that compression hose did not.  Physical examination revealed varicose veins from the mid thigh to both ankles.  The veins were visible, nontender, and prominent and palpable.  There was mild edema but no eczematous changes, ulceration, or stasis pigmentation.  

In December 2010, a private physician noted that the Veteran had severe edema due to bilateral varicosities.  

In January 2011, the Veteran was again seen by his vascular surgeon.  He reported progressive bilateral lower extremity symptoms.  The provider noted that the Veteran continued to have chronic dependent edema despite Lasix therapy.  He indicated that there was no indication of new ulceration.  He also indicted that the Veteran continued to experience significant stasis dermatitis changes with chronic brawny discoloration.  He stated that the Veteran had not had any evidence of recurrent thrombosis.  Physical examination revealed 2+ pedal pulses, chronic stasis dermatitis, and brawny discoloration.  There were multiple protruding tortuous varicosities.  There was some obvious mild edema, the provider noting that examination was conducted in the early morning.  

A May 2011 report by the Veteran's vascular surgeon indicates that the Veteran had experienced severe progressive chronic venous insufficiency with all of the known medical complications including venous stasis ulceration, thromboses, phlebitis, and extensive progressive stasis dermatitis with hyperpigmentation and progressive chronic edema.  

On VA examination in April 2015, the Veteran reported constant severe pain in both legs, as well as heaviness, trouble walking, fatigue, and swelling.  He endorsed aching after prolonged walking and standing as well as fatigue.  The examiner noted the Veteran's endorsement of persistent stasis pigmentation, as well as intermittent ulceration, persistent edema incompletely relieved by elevation, persistent subcutaneous induration, and constant pain at rest.  He noted that there was no evidence of functional impairment such that no effective function remained other than that which would be equally served by an amputation and prosthesis.  There were no scars or other pertinent physical findings.  

The Veteran's varicose veins are evaluated as 40 percent disabling for each leg prior to June 23, 2016. This rating contemplates persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A higher evaluation requires evidence demonstrating persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The record reflects that the Veteran has stasis discoloration, persistent edema, and pain.  VA examination reports in July 2007, March 2009 and January 2011 indicated that no ulceration was shown.  A May 2011 private treatment report noted venous stasis ulceration but did not indicate the presence of persistent ulceration.  In April 2015 the Veteran  reported that he experienced ulceration; however, physical examinations during the course of this appeal do not demonstrate persistent ulceration.  The April 2015 examination noted intermittent ulceration.  As such, the Board finds that the weight of the evidence does not demonstrate that ulceration is persistent.  Accordingly, the Board finds that the currently assigned 40 percent evaluations are appropriate, and that the criteria for a 60 percent evaluation have not been met or approximated. 

In reaching its conclusion, the Board has considered the Veteran's reports regarding his symptoms. While the Board finds the Veteran's statements regarding the manifestations of his varicose veins credible, it has determined that the more probative evidence consists of that prepared by medical professionals, and such evidence demonstrates that the currently assigned 40 percent evaluations are appropriate.

      Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected varicose veins are inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's varicose veins cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for varicose veins of the left lower extremity for the period prior to June 23, 2016 is denied.  

Entitlement to an evaluation in excess of 40 percent for varicose veins of the right lower extremity for the period prior to June 23, 2016 is denied.  


REMAND

In a July 2016 rating decision, the RO denied service connection for diabetes mellitus and entitlement to special monthly compensation (SMC).  Subsequently in August 2016, the Veteran submitted a notice of disagreement (NOD) as to those issues.  While a January 2017 rating decision granted SMC, the Veteran's NOD with respect to the denial of service connection for diabetes mellitus has not been addressed by the AOJ.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be provided to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case on the issue of entitlement to service connection for diabetes mellitus pursuant to 38 C.F.R. § 19.26 (2016).   If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


